DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 9, 14, 15, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the random access prioritization" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the random access prioritization" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the random access prioritization" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the random access prioritization" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the random access prioritization" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the random access prioritization" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-3, 6-8, 10-13, 16-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-8, 10-13, 16-18, 20 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… identifying whether the second set of random access prioritization parameters is received from the base station in case that the random access procedure is initiated for beam failure recovery;
 	identifying whether the first set of random access prioritization parameters is received from the base station in case that the second set of random access prioritization parameters is not received from the base station; and
 	applying the first set of random access prioritization parameters during the random access procedure in case that the first set of random access prioritization parameters is received from the base station.… in combination with other limitations recited as specified in claims 1, 7, 11, 17.

 	The first closest prior art Agiwal et al (USPN 2018/0317264) discloses a system and method for performing random access procedure and identifying a backoff parameter value based on priority of the random access procedure. However, Agiwal fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Yi et al (USPN 2016/0262047) discloses a system and method of detecting failure of random access procedure and implementing backoff.  However, Yi fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Balasubramanian et al (USPN 2006/0084432) discloses a system and method for a UE to select a set of access parameters to transmit to base station based on priority of service(s). However, Balasubramanian fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469